UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KLAUBER BROTHERS, INC.,

                    Plaintiff,
                                           20 Civ. 3114 (LAP)
-against-
                                                 ORDER
ASOS US, INC. and ASOS.COM
LTD.,

                    Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    Counsel for the parties shall appear by telephone for a

conference on May 21, 2021 at 10:00 a.m.    The dial-in

information is: (877) 402-9753, access code: 6545179.

SO ORDERED.

Dated:      New York, New York
            May 18, 2021


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                  1
